Citation Nr: 0528533	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-02 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Propriety of the reduction of the 60 percent rating 
assigned to service-connected degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an increased evaluation for service-
connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was remanded in October 2004 and now 
returns to the Board for appellate review.  

The Board notes that the issue of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
gastroesophageal reflux disease (GERD) was previously before 
the Board; however, in February 2005, the veteran withdrew 
his appeal of such issue.  See 38 C.F.R. § 20.204 (2004).  

The Board also observes that additional VA treatment records 
dated in March 2005 were obtained and associated with the 
claims file after the February 2005 statement of the case was 
issued.  As the veteran has not submitted a statement waiving 
initial RO consideration of the newly submitted evidence, the 
Board may not properly consider such evidence.  See 38 C.F.R. 
§ 20.1304 (2004).  However, a remand in this case is not 
necessary for the RO to consider such evidence as it is 
largely pertinent to the veteran's gastrointestinal condition 
and does not address the rating criteria pertinent to the 
veteran's back.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The reduction of the veteran's evaluation for 
degenerative disc disease of the lumbar spine from 60 percent 
to 20 percent was supported by evidence contained in the 
record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

3.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by moderate limitation of 
motion of the lumbar spine with forward flexion to 
approximately 50 degrees, with pain on motion; extension to 
approximately 25 degrees, without pain; lateral rotation to 
approximately 80 degrees bilaterally, without significant 
discomfort; lateral flexion to approximately 50 degrees 
bilaterally; and, mild radiculopathy of the lower left 
extremity.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's evaluation for 
degenerative disc disease of the lumbar spine from 60 percent 
to 20 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.105 (2004).

2.  The criteria for entitlement to an increased rating for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
4.124a, Diagnostic Codes 5292, 5293, 8520 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his claim for an 
increased rating for service-connected degenerative disc 
disease of the lumbar spine in October 2002, after the 
enactment of the VCAA.  In accordance with Pelegrini II, 
supra, the RO's initial unfavorable decision was issued in 
January 2003, after the veteran had been provided notice of 
the VCAA provisions in November 2002.

In November 2002, the RO sent the veteran a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran that all that was 
needed to substantiate his increased rating claim was a 
current VA medical examination and that he was being 
scheduled for such an examination at the Grand Island, 
Nebraska, VA Medical Center.  The veteran was also advised 
that he could help with his claim by informing the RO if 
there was any additional information or evidence he wanted 
the RO to try to obtain.  Thereafter, the veteran was 
afforded VA examinations in December 2002 and April 2004, 
and, additional identified treatment records from Grand 
Island VA Medical Center and from Dr. E. Witten were 
associated with the claims file. 

A January 2003 rating decision granted an increased rating of 
20 percent for the veteran's service-connected back 
disability, effective October 31, 2002.  Thereafter, a 
February 2003 DRO decision, issued in connection with the 
statement of the case, granted an increased rating of 60 
percent, effective October 31, 2002.  However, a June 2003 
rating decision proposed to reduce the evaluation of the 
veteran's degenerative disc disease of the lumbar spine from 
60 percent to 20 percent due to clear and unmistakable error 
(CUE) in both the January 2003 and February 2003 decisions.  
Specifically, the June 2003 rating decision informed the 
veteran that regulations governing intervertebral disc 
syndrome had been amended, effective September 23, 2002, and 
any claim received on or after September 23, 2002, had to be 
considered under the new and old regulations, but an increase 
can only occur when applying the new criteria.  As the 
veteran's claim was received on October 31, 2002, the new 
regulations must be applied when granting an increase.  The 
June 2003 rating decision advised the veteran that the 
January 2003 and February 2003 decisions contained CUE 
because they both granted an increased rating using the old 
criteria.  Applying the September 2002 changes, the June 2003 
rating decision found that a 20 percent evaluation for the 
veteran's back disability was appropriate.  As such, the 
veteran was advised of the proposal to reduce the rating for 
his back disability from 60 percent to 20 percent.  
Accompanying the June 2003 rating decision was a letter 
notifying the veteran that he may submit medical or other 
evidence to show that such a reduction should not occur.  

In August 2003, the veteran was sent a letter explaining that 
VA would make reasonable efforts to help him get evidence 
such as medical records, to include military records, records 
at a VA facility, and private medical records.  The RO 
specifically advised the veteran that to establish 
entitlement to an increased evaluation for his service-
connected back disability, the evidence must show that his 
service-connected condition has gotten worse.  He was also 
informed that the RO had received a VA examination report 
dated December 2002, VA Medical Center treatment reports from 
January 2001 to May 2003, and his November 2002 statement. 

Thereafter, a January 2004 rating decision reduced the 
evaluation of the veteran's back disability from 60 percent 
to 20 percent, effective April 1, 2004, on the grounds 
discussed in the June 2003 rating decision.  The rating 
decision also advised the veteran that the regulations 
governing back disabilities had been amended again, effective 
September 26, 2003.  The veteran's service-connected 
degenerative disc disease of the lumbar spine was considered 
under both the September 2002 and September 2003 criteria and 
the RO found that, applying the September 2002 criteria, the 
veteran was entitled to a 20 percent evaluation for his back 
disability.  The January 2004 rating decision also granted 
service connection for radiculopathy of the left lower 
extremity, as secondary to the veteran's service-connected 
degenerative disc disease of the lumbar spine and assigned a 
separate 10 percent evaluation, effective April 1, 2004. 

Furthermore, a statement of the case issued in February 2005 
informed the veteran of the bases for which his disability 
rating had been reduced and the reasons why he was not 
entitled to an increased rating under the September 2002 or 
September 2003 criteria pertaining to the back.  Such also 
notified the veteran of the evidence considered and the 
evidence he still needed to submit to substantiate a claim 
for a higher rating.  The statement of the case further 
advised the veteran of the regulations governing the revision 
of decisions, rating reductions, criteria pertinent to rating 
back disabilities, to include the regulations in effect pre-
September 2002, post-September 2002, and post-September 2003, 
and criteria pertinent to rating neurological conditions, as 
well as a recitation of the regulations implementing the 
VCAA, with citation to the relevant portions of the United 
States Code.  

In June 2005, the veteran was sent a letter that further 
advised him of the VCAA provisions and he was afforded an 
additional opportunity to submit evidence and argument in 
support of his claim.  Such letter again informed the veteran 
that, in order to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that such has gotten worse.  The veteran was also 
notified that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration.  The letter also stated that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The June 2005 letter advised the veteran 
that he must provide enough identifying information about his 
records so VA can obtain them, to include completing VA Form 
21-4142 (Authorization and Consent to Release Information to 
VA) for private medical providers, and to inform VA if there 
was any other evidence or information that he believed would 
support his claim.  He was also notified that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  Finally, the June 2005 letter 
requested that the veteran inform VA if there was any other 
evidence or information he believed would support his claim 
and to send VA any evidence in his possession that pertained 
to his claim. 

Based on these facts the veteran has been fully advised as to 
what evidence is required to show entitlement to a rating in 
excess of 20 percent for his back disability and the reasons 
and bases his back disability rating was reduced from 60 
percent to 20 percent.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  Treatment records from the 
Grand Island and Omaha VA Medical Centers dated from January 
2001 to December 2004 and records from Dr. Witten dated 
October 1987 to October 2001 are associated with the claims 
file.  The veteran has not identified any additional 
outstanding relevant medical evidence to be considered in 
connection with his increased rating claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, the veteran was afforded VA 
examinations in December 2002 and April 2004.  The Board 
notes that such were conducted by a physician who considered 
factors relevant to the veteran's claim and that the 
examination reports contain findings pertinent to evaluation 
of intervertebral disc syndrome, under governing law and 
regulations.  The veteran has not submitted medical evidence 
that suggests his disability has worsened in severity since 
his VA examinations.  Nor has he shown that the VA 
examinations are inadequate for rating purposes.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the claims and further 
examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.
Relevant Evidence

The relevant medical evidence of record includes treatment 
records from the Grand Island and Omaha VA Medical Centers 
dated January 2001 to December 2004, treatment reports from 
Dr. Witten dated October 1987 to October 2001, and December 
2002 and April 2004 VA examination reports.  

The VA medical records include a December 2002 report of 
magnetic resonance imaging test (MRI), which demonstrated 
degenerative disc disease, with central disc protrusion at 
L1-2; exiting nerve roots did not appear affected.  December 
2002 X-rays showed mild multi-level degenerative disc disease 
with anterior osteophytosis and mild endplate deformities at 
L2 through S1.  There was mild bilateral degenerative L5-S1 
facet hypertrophy.  Vertebral body alignment was normal and 
intervertebral disc height appeared well-preserved.  
Impressions included mild multi-level lumbar degenerative 
disc disease and L5-S1 degenerative facet joint disease.  A 
December 2003 MRI revealed a diagnosis of a herniated disc at 
L1-2.  Also noted were degenerative disc changes at L4-5 and 
that the veteran was developing central stenosis with the 
bulging disc.  A January 2004 note indicates that the veteran 
complained of mid-back pain, and low back pain.  It was 
recorded that this has been long-standing, but without 
specific radicular-type pain into the lower extremities.  His 
gait was normal and he could heel/toe walk with equal 
facility.  The physician could not detect neuromuscular 
deficit in the veteran's lower extremities.  Deep tendon 
reflexes were equal and present with no sensory loss.  The 
MRI report showed degenerative changes and X-rays showed 
degenerative disease of the spine with a ruptured disc in the 
mid-back level.  

Dr. Witten's records reveal consistent complaints of mid-back 
and lower back pain through October 2001.  

The December 2002 examination report reveals that the veteran 
complained of daily pain and stiffness of the lower back.  He 
also reported radiculopathy of the left lower extremity and 
foot with numbness and tingling.  Flare-ups occurred with 
activity, but the veteran denied any functional impairment 
during a flare-up.  The veteran could not stand for very long 
and did not go to work approximately 20 times a year due to 
the pain.  The veteran denied any weight loss, fever, 
malaise, dizziness, visual disturbance, weakness, or bowel 
complaints.  He walked without difficulty and did not use any 
assistive devices.  

Upon physical examination, the veteran's range of lumbar 
motion was zero to 85 degrees; he could go no further due to 
back pain.  He had moderate pain on motion with extension 
noted at 20 degrees.  Lateral flexion was 15 degrees with 
pain and rotation was 10 degrees with moderate pain.  The 
musculature of the back seemed strong and the veteran 
identified the areas above his sacro-iliac joints where most 
of his pain occurred across the mid to lower lumbar spine.  
The veteran had deep tendon reflex impairment at 1+/4 in the 
legs and ankle jerks were present.  The veteran also had 
radicular symptoms on examination in the left leg.  His spine 
was moderately painful on examination and pain began at 30 
degrees upon flexion.  Pulses and sensation were intact in 
both lower extremities and the veteran appeared to ambulate 
without difficulty.  He did not appear to have intervertebral 
disc syndrome and had never been hospitalized or placed on 
bed rest because of his back.  The report noted that the 
veteran never had any incapacitating episodes.  The examiner 
diagnosed degenerative changes of the lumbosacral spine and 
mechanical low back strain.  The examiner also noted the 
presence of radiculopathy symptoms involving the left lower 
extremity.  

The April 2004 VA examination report notes that the veteran 
had no significant history of extremely painful episodes that 
affect his daily life and there were no significant 
requirements at work that forced him to do things that make 
his back feel worse.  As reported by the veteran, his pain 
was worse when he stood for long periods of time and lying 
down was quite painful for him at times.  He stated that he 
had some pain over his trochanter, but denied any true 
buttock pain and any radicular pain radiating down his lower 
extremities.  He denied any fevers, chills, night sweats, 
sudden changes in weight, loss of bowel or bladder function, 
and any saddle anesthesia.  

Upon physical examination of the lumbar spine, the veteran 
was able to walk with a normal gait.  He was able to 
repetitively forward flex approximately 50 degrees of forward 
bending of his lumbar spine, which is slightly diminished.  
This was noted to be the most provocative and painful 
maneuver for him.  He was able to extend approximately 25 
degrees at his lumbar spine, but without pain.  He rotated 
from side to side without significant discomfort.  The 
veteran flexed laterally to the left to approximately 50 
degrees, which was symmetric to lateral flexion to the right.  
He rotated to the left and right to approximately 80 degrees.  
Straight leg test was negative.  Muscle strength at the 
veteran's iliopsoas, quadriceps, hamstrings, tibialis 
anterior, extensor hallices longus, and gastroc-soleus were 
all 5/5 bilaterally.  The veteran's sensation to light touch 
was symmetric in his lower extremity dermatomes with the 
exception of the areas where he has patchy numbness from 
injuries unassociated with his back disability.  Deep tendon 
reflexes at his patellae and Achilles were 2/4 and 1/4, 
respectively, bilaterally and symmetric.  He had downgoing 
plantar response and no clonus.  January 2004 X-rays of the 
lumbar spine revealed some mild anterior osteophyte spurring 
at L3-4 and, to a lesser extent, at L2-3, with slight disc 
space narrowing at L4-5.  An MRI, also obtained in January 
2004, demonstrated some mild degenerative changes with a 
herniated disc at L1-2, as well as degenerative disc changes 
at L4-5.  He also had some bulging of a disc at L4-5 and one 
disc at L1-2 that had a fragment extruded approximately eight 
millimeters.  The examiner's impression was a herniated disc 
at L1-2 with degenerative disc disease at L4-5 and, mildly, 
at L3-4.  

VA records show that, in September 2004, the veteran's 
medical history included, as relevant, cervical spine 
stenosis and herniated lumbar disc.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

The veteran contends that, both prior to and since the 
reduction in benefits, he awakes from sleep several times per 
night because of the pain in his back and as such, he works 
reduced hours.  He believes that his degenerative disc 
disease is physically incapacitating on a daily basis as he 
estimates that he loses approximately four hours per day as a 
result of the disability.  He further contends that he has 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, and asserts that the 60 
percent evaluation was warranted.  


A.	Propriety of the Reduction of the 60 Percent Rating 
Assigned to Service-Connected Degenerative Disc Disease 
of the Lumbar Spine

By way of history, in a rating decision dated in December 
1997, the RO granted service connection and assigned an 
initial 10 percent rating for degenerative disc disease of 
the lumbar spine, effective November 20, 1995.  In a final 
decision dated in April 1999, the Board denied entitlement to 
an increased rating.  The veteran next applied for an 
increase via a statement from his attorney, received by VA on 
October 31, 2002.

A January 2003 rating decision granted an increased rating of 
20 percent for the veteran's service-connected back 
disability, effective October 31, 2002.  Thereafter, a 
February 2003 decision granted an increased rating of 60 
percent, effective back to October 31, 2002.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2004).  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation benefits currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  
38 C.F.R. § 3.105(e) (2004). 

A June 2003 rating decision proposed to reduce the evaluation 
of the veteran's degenerative disc disease of the lumbar 
spine from 60 percent to 20 percent.  The RO cited to clear 
and unmistakable error in the February 2003 decision in 
applying the incorrect criteria governing the evaluation of 
intervertebral disc syndrome.  The regulatory criteria had 
been amended effective September 23, 2002 and that the 
veteran's claim was received on October 31, 2002, but, the 
February 2003 decision awarding a 60 percent rating applied 
the prior regulation (38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)) to award an increase.  In June 2003 the RO applied 
the September 2002 regulatory changes applicable to the 
veteran's claim for increase, finding that, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 as revised at 67 Fed. Reg. 
42,345-54,349 (August 22, 2002), effective September 23, 
2002, a 20 percent evaluation, and no more, was warranted.  

Following the lapse of the required 60 days, in a January 
2004 rating decision, the RO applied the September 2002 
regulation changes and found that a 20 percent evaluation for 
the veteran's back disability was appropriate.  This decision 
also granted service connection for radiculopathy of the left 
lower extremity, as secondary to the veteran's service-
connected degenerative disc disease of the lumbar spine, and 
assigned a separate 10 percent evaluation, effective April 1, 
2004.  In effect, as described under Diagnostic Code 5293, 
effective September 2002, the RO rated the veteran's chronic 
orthopedic and neurologic manifestations separately.  The RO 
included a finding that such separate evaluations were more 
favorable to the veteran than assignment of one rating under 
Diagnostic Code 5293.  The veteran appealed that reduction, 
arguing that a 60 percent rating was warranted.

The Board first notes that the procedural steps required 
prior to a reduction were properly undertaken in this case.  
The RO prepared and issued a proposal to reduce the veteran's 
benefits, gave him time to respond, and, effectuated the 
reduction only after expiration of the requisite period.  As 
such, there was no procedural impropriety in reducing the 
veteran's benefits.

The Board next notes that, at the time of the February 2003 
decision in question, the regulations pertaining to 
intervertebral disc syndrome as amended effective September 
2002 were already in effect.  In evaluating the veteran's 
back disability the RO used regulations that were no longer 
in effect at the time of the veteran's October 2002 claim for 
increase and, as such, the Board concurs with the RO's 
determination that its February 2003 decision contained CUE 
warranting revision by application of the correct law to the 
facts extant at the time.  

As extant to the veteran's increased rating claim, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  A 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3). 

During the pendency of the veteran's appeal, the rating 
criteria for evaluating all spine disabilities were amended 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  

Prior to revision, Diagnostic Code 5292 provides that 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation and severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a (2003). Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
evaluation.  Severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The revised criteria include a General Formula, applicable 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, and provide that 
a 20 percent evaluation is assigned where forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees, but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, the 
combined range of motion of the cervical spine is not grater 
than 170 degrees; or, muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is assigned where forward 
flexion of the cervical spine is 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is assigned when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent evaluation 
is warranted when there is unfavorable ankylosis of the 
entire spine.

Under the revised regulations, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 
2003).  

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve and a 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

As set out above, in assigning the 60 percent disability 
rating, the February 2003 DRO decision cited to the criteria 
contained in the regulations as in effect prior to September 
23, 2002:  An evaluation of 60 percent is granted whenever 
there is pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In the January 2004 rating decision, the RO applied the 
September 2002 regulation changes and found that a 20 percent 
evaluation for the veteran's back disability was appropriate.  
This decision also granted service connection for 
radiculopathy of the left lower extremity, as secondary to 
the veteran's service-connected degenerative disc disease of 
the lumbar spine, and assigned a separate 10 percent 
evaluation, effective April 1, 2004.  Thus, as described 
under Diagnostic Code 5293, effective September 2002, the RO 
rated the veteran's chronic orthopedic and neurologic 
manifestations separately.  The RO included a finding that 
such separate evaluations were more favorable to the veteran 
than assignment of one rating under Diagnostic Code 5293 
insofar as the competent evidence of record did not show that 
the veteran experienced incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A review of the medical evidence 
prior to April 1, 2004, is consistent with the RO's 
assessment in that the veteran himself denied incapacitating 
episodes and reported he had never required bed rest due to 
his back problems.  

With respect to the separate rating assignments, pertinent to 
the orthopedic manifestations, the veteran was entitled to a 
20 percent evaluation for his back disability as, 
subjectively, he reported daily pain and stiffness, as well 
as flare-ups with activity, and, upon objective examination, 
his range of motion was mildly limited due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (In evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness).  There is no evidence of 
record at the time of the final reduction or prior thereto 
assessing more than mild motion limitation of the lumbar 
spine, to include due to pain on use or during flare-ups.  
Pertinent to the neurologic manifestations, a separate 
10 percent evaluation was assigned to radiculopathy of the 
left lower extremity.  There is no competent evidence showing 
more than sensory complaints such as to palpation or any 
additional neurologic impairment beyond the numbness 
complained of by the veteran.

Additionally, as the January 2004 rating decision correctly 
considered, the criteria used to evaluate all disabilities 
pertinent to the spine were amended effective September 26, 
2003.  Pursuant to governing legal precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2003).

As discussed previously, the veteran has been advised of the 
September 2003 regulation changes in the January 2004 rating 
decision and February 2005 statement of the case, and, as 
such, there is no prejudice in the Board considering the 
September 2003 regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Specifically, the veteran is 
not prejudiced by the Board's reference to, and consideration 
of, both sets of criteria in the adjudication of his claim 
herein.  Id.  

When considered under the regulations effective September 
2003, the RO found that the manifestations of the veteran's 
back disability would not have resulted in a higher 
evaluation.  While the veteran meets that criteria for a 20 
percent disability evaluation under the General Rating 
Formula because, as evidenced on the April 2004 VA 
examination, forward flexion of the thoracolumbar spine was 
limited to 50 degrees, he is not entitled to an evaluation in 
excess of 20 percent.  Specifically, there was no objective 
medical evidence indicating that the veteran had ankylosis, 
favorable or unfavorable, of the thoracolumbar spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  As such, under the revisions and resulting General 
Rating Formula, the veteran was not entitled to a disability 
rating in excess of 20 percent.  

When considering the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the veteran is not 
entitled to a rating in excess of 20 percent.  The veteran 
claims that he awakes from sleep several times per night 
because of the pain in his back and as such, he works reduced 
hours.  He believes that his degenerative disc disease is 
physically incapacitating on a daily basis as he estimates 
that he loses approximately four hours per day as a result of 
the disability.  

Despite the veteran's contention that he has incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, which would warrant a 60 percent 
evaluation, there is no objective medical evidence of record 
to support this claim.  Specifically, at the December 2002 
examination, the examiner reported that the veteran did not 
appear to have intervertebral disc syndrome, had never been 
hospitalized or placed on bed rest because of his back, and 
had never had any incapacitating episodes.  At the April 2004 
examination, the examiner reported that the veteran had no 
significant history of extremely painful episodes that affect 
his daily life.  Furthermore, the treatment records from the 
Grand Island VA Medical Center and Dr. Witten fail to 
indicate that the veteran had any incapacitating episodes 
related to his back for which bed rest had been prescribed.  
As such, under the September 2003 rating criteria, the 
veteran is entitled to a higher rating under the General 
Formula rather than under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, but such a rating would not be in excess of 20 
percent and, therefore, would not result in a higher rating 
than the pre-September 2003 regulations.  

The Board thus concludes that the reduction in benefits was 
warranted based on CUE in the application of the wrong 
regulatory criteria and that the RO appropriately assigned 
ratings effective the day the reduction ended, consistent 
with the competent medical findings then of record as 
applicable to the correct regulatory criteria.  

B.	Entitlement to an Increased Evaluation for Service-
Connected Degenerative Disc Disease of the Lumbar Spine

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

As indicated in the previous section, the veteran's back 
disability rating was properly reduced from 60 percent to 20 
percent.  As the veteran has continuously contended that his 
back symptomatology is more severe than a 20 percent 
evaluation, the Board will now address whether he is entitled 
to a rating in excess of 20 percent for his degenerative disc 
disease of the lumbar spine.  

The Board observes that the pertinent regulations have 
already been set out in the previous section and, therefore, 
it is not necessary to include a recitation of such 
regulations.  

Based on the relevant medical evidence of record, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for his back disability, plus 10 percent for 
his separate neurologic manifestations, under the pre-
September 2003 regulations.  Under Diagnostic Code 5293, 
intervertebral disc syndrome can be rated under either the 
total duration of incapacitating episodes or by assigning 
separate evaluations for the chronic orthopedic and 
neurologic manifestations.

When evaluating the veteran's degenerative disc disease of 
the lumbar spine under the criteria for incapacitating 
episodes, the Board finds that he is not entitled to an 
evaluation in excess of 20 percent as there is no medical 
evidence of incapacitating episodes.  Specifically, the 
December 2002 VA examiner specifically stated that the 
veteran did not appear to have intervertebral disc syndrome, 
had never been hospitalized or placed on bed rest because of 
his back, and had never had any incapacitating episodes.  
Medical evidence dated since December 2002, to include VA and 
private treatment records and the April 2004 VA examination, 
also fail to demonstrate that the veteran has had any 
incapacitating episodes requiring physician prescribed bed 
rest.  Therefore, assigning separate evaluations for the 
chronic orthopedic and neurologic manifestations will result 
in a higher disability rating.

When considering the orthopedic manifestations of the 
veteran's back disability, the Board finds that the medical 
evidence supports a 20 percent evaluation.  Specifically, the 
medical evidence of record reflects that the veteran has 
moderate limitation of motion of the lumbar spine with pain.  
See DeLuca, supra.  The April 2004 examination revealed 
forward flexion to approximately 50 degrees, with pain on 
motion; extension to approximately 25 degrees, without pain; 
lateral rotation to approximately 80 degrees bilaterally, 
without significant discomfort; and, lateral flexion to 
approximately 50 degrees bilaterally.  Such warrants a 20 
percent evaluation under Diagnostic Code 5292.  

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect such a fracture.  
Moreover, under Diagnostic Code 5285 (2003), the veteran is 
not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and of the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion.  Additionally, the veteran's back 
disability does not have manifestations which would warrant a 
40 percent evaluation under the rating criteria for severe 
lumbosacral strain, Diagnostic Code 5295 (2003).  
Specifically, there is no evidence of listing of the whole 
spine to the opposite side, positive Goldthwaite's signs, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  

Pertinent to the neurologic manifestations of the veteran's 
back disability, the Board finds that the veteran has already 
been assigned a separate 10 percent rating for radiculopathy 
of the lower left extremity, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  There is no competent evidence showing 
more than sensory complaints such as to palpation or any 
additional neurologic impairment beyond the numbness 
complained of by the veteran.  As such, the veteran's 
neurologic manifestations of his back disability are already 
contemplated by the separate 10 percent evaluation assigned 
under Diagnostic Code 8520.

Therefore, when contemplated under the pre-September 2003 
rating criteria, the veteran is not entitled to a rating in 
excess of 20 percent, plus 10 percent for his separate 
neurologic manifestations, for his service-connected back 
disability.  

Additionally, the Board finds that the relevant medical 
evidence of record does not support an evaluation in excess 
of 20 percent under the rating criteria effective September 
26, 2003.  As discussed in the prior section, when 
considering the veteran's back disability under the General 
Rating Formula, he is entitled to a 20 percent rating as 
forward flexion of the thoracolumbar spine was limited to 50 
degrees at the April 2004 VA examination.  However, the 
medical evidence of record reveals that the veteran has 
forward flexion of the cervical spine greater than 15 degrees 
and there is no objective evidence that he has ankylosis, 
favorable or unfavorable, of the entire cervical or 
thoracolumbar spine.  As such, under the General Rating 
Formula, the veteran is not entitled to a disability rating 
in excess of 20 percent.  

When considering the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the veteran is not 
entitled to a rating in excess of 20 percent.  As indicated 
previously, there is no evidence of record that the veteran 
has incapacitating episodes.  As such, under the September 
2003 rating criteria, the veteran is entitled to a higher 
rating under the General Formula rather then under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, but such a rating would not be in 
excess of 20 percent and therefore, would not result in a 
higher rating than the pre-September 2003 regulations.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds that assigning a 
higher or separate rating under another diagnostic code is 
unwarranted as the veteran is already being compensated at 10 
percent for the neurologic involvement of mild left lower 
extremity radiculopathy, despite conflicting medical evidence 
suggesting such a disability, and, the competent medical 
evidence does not suggest any additional disability related 
to his service-connected back disability for which 
compensation is warranted. 

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The record fails to reflect 
hospitalizations for the veteran's back disability and, in 
fact, at the December 2002 VA examination, it was reported 
that the veteran had never been hospitalized or placed on bed 
rest because of his back.  Also, while the veteran has 
indicated that he missed time from work due to his service-
connected back disability, the medical evidence shows that 
any objective manifestations of the veteran's disability are 
exactly those contemplated by the schedular criteria and that 
such disability is not unusually manifested.  In sum, there 
is no indication in the record that the average industrial 
impairment from the veteran's service-connected back 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation for degenerative disc disease of the 
lumbar spine, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.


ORDER

The rating reduction for degenerative disc disease of the 
lumbar spine from 60 percent to 20 percent disabling was 
proper, and the appeal is denied.

An increased evaluation for service-connected degenerative 
disc disease of the lumbar spine is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


